DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim recites “a material introducing member is placed between the material supplying unit and which introduces…” rendering the claim indefinite.  It is unclear what the material introducing member is between as this usually requires two established things on either side of an object.  The claim positively states that one side is the material introducing member, but does not establish what the other thing is that the material introducing member is between.  For the purposes of examination the clause will be interpreted as requiring the material introducing member to be adjacent to the material supply unit.
Claims 2-10 depend upon claim 1 and are therefore also rejected.
With regards to claim 2, the claim further defines the material introducing member as “a cutting-and-machining” component rendering the claim indefinite.  It is unclear what constitutes a “cutting-and-machining” component in the context of an injection molding device.  The claim then further recites that the component is formed by cutting an machining from a metal block.  It is unclear what structure is implied by the limitation.  For the purposes of examination the claim will be interpreted as requiring that the material introducing member is metal.  The claim then ends with reference to “the cutting-and-machining component”.  This will be interpreted as referring to the material introducing member; however, the clause is indefinite.
Claim 9 depends upon claim 2 and is therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377).
With regards to claim 1, Fitzpatrick teaches an injection device comprising a heating cylinder (barrel 40), a screw (96) placed in the heating cylinder capable of rotation and movable in an axial direction (¶ 0058-0060), an injection stage (32) supporting the heating cylinder, a material supplying unit (24) capable of providing a resin material to the heating cylinder through a vertical hole (28) in the injection stage from an upper side (Fig. 3, ¶ 0057).  Fitzpatrick teaches that the cylinder is heated and that the plastic melts in the device (Abstract, ¶ 0008); however, Fitzpatrick does not teach a material introducing member between the material supplying unit and something else.
Ducharme teaches an advantageous device for introducing plastic into a heated cylinder mixing device in which plastic is introduced into the cylinder through a vertical opening with a hopper device (Fig. 1, pg 1 ln 1-14) in which there is a risk of the plastic material being heated by the transfer of heat from the 
With regards to claim 2, Fitzpatrick teaches that the injection stage is a metal block (¶ 0057).  The phrase “is a cast component” is interpreted as a limitation on the manner in which the device was made and not a structural 
With regards to claim 3, Fitzpatrick teaches that the injection stage (32) also comprises a heat medium passage (42) capable of receiving a heat transfer medium.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) as applied to claim 1 above, and further in view of Senda et al. (Pub No 2004/0258786).
With regards to claim 4, Fitzpatrick teaches that the injection stage is formed in a box shape (Fig. 3) including a front wall portion and a rear wall portion which both support a tail portion of the heating cylinder (Fig. 1).  Fitzpatrick teaches that between the front and rear walls of the injection stage a heater (inner heater 140) and a cooling jacket (42) are attached to the heating cylinder as well as a plurlatiy of temperature sensors which can relay data to a central controller (¶ 0021); however, Fitzpatrick does not explicitly teach a temperature detector in the space between the front and rear wall portions.
In a similar field of endeavor, Senda teaches an injection device comprising a hopper feeding a heated cylinder in which the injection stage or block supporting the tail of the cylinder comprises temperature control elements (Abstract, Fig. 1).  Senda teaches that it was known to include a temperature sensor (8) in the space between the front and back of the injection stage (5) to allow for improved temperature control of the area of the injection device near the inlet or hopper (Abstract, Fig. 1, ¶ 0006, 0010-0016). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a temperature sensor in the injections stage or mounting block of Fitzpatrick as taught by Senda as both relate to injection stages for supporting the tail of a heated cylinder of an injection device with a temperature control medium passage presenting a reasonable expectation of success, and doing so .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) and Senda et al. (Pub No 2004/0258786) as applied to claim 5 above, and further in view of Colombo (PN 3114171) and Takatsugi (PN 5460507).
With regards to claim 5, Fitzpatrick teaches a cylinder for an injection device which is mounted and supported within the front and rear wall portions of a block (32); however, Fitzpatrick does not explicitly detail fastening means.  Fitzpatrick teaches a mounting block (108) on the rear wall, but does not detail any specific fastening means for the cylinder.  Fitzpatrick is silent regarding a material having a lower heat transfer rate than the block (32) being present between any fastening structures.
It was generally known in the art at the time the invention was effectively filed to mount a cylinder for an injection molding device utilizing surrounding elements bolted to the mounting block as demonstrated in Takatsugi (Abstract, Fig. 1) in which a similar injection arrangement is provided in which a cylinder is mounted to a block comprising a vertical hole for the introduction of material as seen in Fig. 1.  Takatsugi teaches securing the cylinder to the mounting structure using both a ring member in the front that is bolted (27) and a supporting surface at the back of the support structure.  It would have been obvious to one of ordinary skill to utilize common means for securing a cylinder within the mounting 
Regarding the recitations of placing a material between mating parts that has a lower heat transfer rate, Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art as Fitzpatrick, Ducharme and Takatsugi each recognize the importance of improved temperature control in the injection device and doing so utilizes a known improvement of an insulating gasket yielding a predictable results of thermal insulation with a reasonable expectation of success. 
With regards to claims 6 and 7, Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art such as between the upper flange and the wall discussed above as the problem acknowledged by Ducharme is heat migration in . 


Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (Pub No 2009/0267253) in view of Ducharme et al. (PN 1938377) as applied to claims 1-3 above, and further in view of Colombo (PN 3114171).
With regards to claims 8-10, Ducharme teaches that the cylindrical portion of the material introducing member comprises an upper portion with a flange (L) that is in contact with the vertical wall (Fig. 3), but does not teach the inclusion of a gasket between the flange and the wall.
Colombo teaches that it was commonly known in the art at the time the invention was effectively filed to incorporate heat insulating material (16) between mated components of extrusion screw devices (Fig. 1, 2, col 3 ln 4-6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize well known heat insulation gaskets between any two mating components of the structure of Fitzpatrick in view of the prior art such as between the upper flange and the wall discussed above as the problem acknowledged by Ducharme is heat migration in the device and doing so utilizes a known improvement of an insulating gasket yielding a predictable results of thermal insulation with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742